DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims a ratio S1 as an area covered with the glass raw material and a ratio S2 of an area covered with the bubble layer.  The ratio S1 and the ratio S2 are unclear, since both ratios fail to define a quantitative relation between two amounts.  A ratio S1 only defines a quantity as an area covered with the glass raw material (i.e. only one amount) and a ratio S2 only defines a quantity as an area covered with the bubble layer (i.e. only one amount).  Therefore, the total of S1+S2 is 85% or more also lacks clarity.  Please clarify the other amount to define ratio S1 and ratio S2.  Claims 2-5 and 7 also lack clarity due to the clarity issues with claim 1.  
Regarding claim 2, the Examiner acknowledges Applicant’s amendment to claim 2.  However, claim 2 still lacks clarity.  Applicant claims a relationship R>=0.65L, it is unclear to the Examiner what active steps are required to satisfy the relationship.  This appears to be a measurement or data gathering result, but there is no active step of measuring or data gathering.  Please clarify the method steps required to satisfy the relationship.  Due to the lack of clarity of claim 2, there is also a 35 U.S.C. 101 rejection below.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is unclear to the Examiner where Applicant has support for “the glass raw material is melted through heating only with the electrode”.  It is clear in [0030], the raw material 4 on the molten glass is directly heated by molten glass which is directly heated by electrodes.  The raw material appears to be indirectly heated with the electrode so the glass raw material is melted through heating only by the molten glass.  Applicant appears to have support for heat energy is imparted to the molten glass in the melting chamber is generated only with the electrodes, but not for wherein the melting step, the glass raw material is melted through heating only with the electrode, as claimed.  The heating is only with the molten glass.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 2 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea, specifically relationship R>=0.65L. This judicial exception is not integrated into a practical application because the claim only requires gathering data to perform the calculation of the relationship and does not add a meaningful limitation to method.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the equation is not applied to an active step in the method and therefore is not integrated into a practical application.  Please amend claim 2 to integrate the relationship into an active step in the method. Active steps recited in the method include, a supply step, a melting step, and an outflow step.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: supply unit in claim 1 and plurality of supply units in claim 6.  Support for supply unit or plurality of supply units and its equivalent is found in the Figures and PGPUB paragraph [0030].

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art rejections in the office action dated Oct. 26, 2021 have been considered but are moot, due to new grounds of rejection necessitated by the amendment filed Mar. 28, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 3,885,945 – hereinafter Rees) in view of Ploetz (WO 00/00440A1).
Regarding claim 1, Rees (Figs. 1-3, abstract, and Col. 3, line 6 to Col. 4, line 33) discloses a furnace suitable for melting glass and discloses glass raw material (“cool batch materials”) are introduced into the furnace 11 having a melting chamber defined a front wall (“rear wall 16”), side walls 14, and a rear wall (“front wall 17”).  Rees discloses batch material is introduced through ports 21 (3 ports illustrated) in front wall (“rear wall 16”) by supply units (“screw feeders (not shown)”) and floats on the molten glass mass 22.  
Rees fails to disclose details of supply units (“screw feeders”), such as a supply unit mounted to the front wall (“rear wall 16”) of the melting chamber in the introduction step (i.e. supplying step).  However, Ploetz (Figs. 1 and 2, abstract, and pg. 6, lines 3-12) discloses a glass melting furnace, similar to the glass melting furnace of Rees.  Ploetz discloses port 60 through which cullet and glass scrap can be charged into a melting furnace 10 by screw feeder 62 mounted on a front wall (“rear end wall 26”).  Both Rees and Ploetz disclose a glass melting furnace and glass making materials introduced into a port of a melting furnace by screw feeders.  Therefore, based on the additional teachings of Ploetz, it would be obvious to a person having ordinary skill in the art, in the step of supplying a glass raw material with a supply unit, such as a screw feeder, supply units mounted to a front wall of the melting chamber.  
Rees (Col. 4, lines 15-63) further discloses the glass melts at the interface 32 between blanket 26 and molten glass by joule heating between electrode pairs in the melting chamber and (Figs. 1 and 2) discloses the electrodes are immersed in the molten glass in the melting chamber.  This provides for the claimed step of melting.
Reese (Figs. 1-2 and Col. 4, lines 7-14) further discloses molten glass is drawn from the tank through an outflow port (“throat 23”) in a rear wall (“front wall 17”) of the melting chamber to channel 24.  This provides for the claimed outflow step.
Rees (Figs. 1-3, Col. 3, lines 6-9, and Col. 5, lines 3-11) further discloses feeding batch at or in the region of the furnace walls and relying on the flow characteristics of the batch on a molten mass to spread a blanket across a preponderance of the molten glass furnace, and discloses the leading edge of the batch blanket 26 occurs about three quarters of the length of the path between the batch delivery region 27 and the molten glass issuing region 31 and gas bubbles evolve to develop a froth or foam 42.
The batch corresponds to glass raw material supplied in the supply step that covers an area of the surface of the molten glass in the melting chamber, and the foam 42 provides for at least a portion of the surface of the molten glass in the melting chamber, the portion being prevented from being covered with the glass raw material, is covered with a bubble layer.  
Rees fails to explicitly state 60% to 95% of an area of the surface of the molten glass in the melting chamber is covered with the glass raw material supplied in the supply step.  However, based on the disclosure by Rees that the batch blanket 26 occurs about ¾ of the length of the path between the batch delivery region and the molten glass issuing region 31 and gas bubbles evolve to develop froth or foam 42, it would be obvious to a person having ordinary skill in the art, the batch blanket occurring about ¾ of the length of the path of the delivery region provides for approximately 75% of an area of the surface of the molten glass in the melting chamber is covered with glass raw material supplied in the supply step.  
Reese fails to explicitly state a ratio of an area covered with the glass raw material to the total surface area of materials in the glass tank (Examiner’s claim interpretation of S1).  However, with the batch blanket location occurring about ¾ of the length of the path of the delivery region providing approximately 75% of an area of the surface of the molten glass covered with a glass raw material, it would be obvious to a person having ordinary skill in the art a ratio of an area covered with the glass raw material to the total surface area of materials in the glass tank (Examiner’s claim interpretation of S1) is approximately 0.75.  This is interpreted as representing a ratio S1.
As stated above, Rees discloses foam/froth 42 on at least a portion of the surface of the molten glass in the melting chamber.  Rees fails to state a ratio of an area covered with a bubble layer to the total surface area of materials in the glass tank (Examiner’s claim interpretation of S2).  However, Rees (Figs. 1-2) and Col. 5, lines 10-44) further discloses the foam/froth may become viscous and impede the release of gas and discloses foam/froth near the rear wall (“front wall 17”) and applying heat by burners in the side wall located in proximity to the rear wall (“front wall 17”).  With the disclosure of foam/froth occurring near the front end 17 and burners, it would be obvious to a person having ordinary skill in the art, there are bubbles at the blanket interface to approximately the front wall 17, and therefore, it would be obvious to a person having ordinary skill in the art, there is a ratio S2, as claimed and the total S1+S2 is 85% or more, since bubbles are found at approximately the front wall 17.  
Regarding claim 2, Based on the disclosure by Rees that the batch blanket 26 occurs about ¾ of the length of the path between the batch delivery region and the molten glass issuing region 31 and gas bubbles evolve to develop froth or foam 42, it would be obvious to a person having ordinary skill in the art, the length of the path between the batch delivery region and the molten glass issuing region provides for a length L and the batch blanket occurring about ¾ of the length of the path of the delivery region provides for a distance between the glass raw material located on a most upstream side located on a most downstream side in the flowing direction of the glass raw material supplied in the supply step is approximately 0.75L and this value can be represented by R.  With the method of Rees providing for R = 0.75L, this provides for the claimed R value within Applicant’s claimed range of greater than or equal to 0.65L.
Regarding claim 3, Rees fails to disclose the claimed different in temperature between a temperature of a surface of the glass raw material supplied in the supply step and a temperature of the molten glass present on a bottom wall of the melting chamber is set to 200 degrees or more.  However, Rees (Col. 4, lines 49-64) further discloses additions of cool batch at 27 tend to cool the batch melt in this region, and the batch cooling effect produces a profile of the batch-melt interface having the greatest depth of batch blanket 26 and a generally exponential form with the exposed surface of molten glass.  Further, as discussed above, Rees discloses froth or foam present at a location approximately ¾ of the length of the path between the batch delivery region and the molten glass issuing region 31.  Rees (Figs. 1-2 and Col. 5, lines 30-42) discloses the foam is present due to applying heat to the molten glass above the molten glass delivery zone 31, and discloses the temperature in this region is approximately 2000 degrees F to provide for degassing.  Based on the disclosure by Rees of the batch material cooling the melt, it would be obvious to a person having ordinary skill in the art, a raw material supplied in the supply step has a temperature much lower than the 2000 degrees F supplied by applying heat in the molten glass issuing region.  Further, Ploetz (pg. 1, lines 12-15) discloses in a method of melting various glass batch ingredients, a temperature of approximately 2730 degrees F is required for raw material to become molten and homogeneous in nature.  Ploetz and Rees both disclose molten glass melting, and It would be obvious to a person having ordinary skill in the art, since the raw materials cool the melt, the raw material supplied in the supply step has a temperature much lower than 2000 degrees F unless heat is applied, and a temperature of the molten glass present in the furnace, such as molten glass on a bottom wall of the melting chamber, is approximately 2700 degrees F, as taught by Ploetz.  With the obviousness of a raw material supplied has a temperature much lower than 2000 degrees F, and with the obviousness of the molten glass present on a bottom wall of the melting chamber at approximately 2700 degrees F, this provides for the claimed temperature difference between a surface of raw material supplied in the supply step and a temperature of the molten glass present on a bottom wall of the melting temperature is at set to at least 700 degrees F.  This temperature difference is within Applicant’s claimed range of being set to 200 degrees C or more.  
Regarding claim 4, as discussed in the rejection of claim 3 above, addition of batch materials tend to cool the melt, and as discussed above there is a large temperature difference between the raw material supplied in the supply step and a temperature of the molten glass present on a bottom wall of the melting chamber.  Rees fails to disclose the claimed difference in viscosity between a viscosity at an interface with the glass raw material applied in the supply step and a viscosity of the molten glass present on a bottom wall of melting chamber is set to 2500 dPa·s or more.  However, based on the addition of batch materials cooling the melt and based on the large temperature difference between the surface of the batch blanket 26 in the molten glass delivery area to produce foam 42, it would be obvious to a person having ordinary skill in the art, the process of Rees in view of Ploetz provides for a claimed viscosity difference set to 2500 dPa·s or more.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rees et al. (US 3,885,945 – hereinafter Rees) in view of Ploetz (WO 00/00440A1) as applied to claim 1 above, and further in view of Kanaya et al. (JP2010-222217A – hereinafter Kanaya).
Regarding claim 5, as discussed in the rejection of claim 1 above, based on the additional teachings of Ploetz, it would be obvious to a person having ordinary skill in the art, in the step of supplying a glass raw material with a supply unit, such as a screw feeder, supply units mounted to a front wall of the melting chamber.  Ploetz (Figs. 1 and 2, abstract, and pg. 6, lines 3-12) discloses additional screw feeders 52 and 54, preferably recessed into side walls 22 and 24, and therefore, provides for a plurality of supply units, but Ploetz fails to disclose a plurality of supply units mounted in the front wall and the claimed gap is formed between the glass raw material supplied from the supply units.  However, Kanaya (Fig. 2 and [0035]-[0038]) discloses details of screw feeders 6 in a rear wall and an inclined guide surface 13 in the rear wall to help guide raw material in the width direction of the furnace to prevent gaps in the glass raw material further downstream.  Kanaya discloses there is a gap when the raw materials first falls from the raw material input ports, but discloses downstream of the input port the glass raw materials 3 form a single thin layer of uniformly dispersed glass by aid of guide surfaces 13.  Both Kanaya and Ploetz discloses multiple ports for feeding glass by screw feeders.  It would be obvious to a person having ordinary skill in the art, the method of supplying raw material with multiple screw feeders in the front wall of the glass furnace, as taught by Kanaya, could be substituted into the method of Reese in view of Ploetz to provide for a supply of glass raw material.  With the substitution of the supply method of Kanaya in the method of Reese in view of Ploetz, this provides for glass raw material delivery by a plurality of supply units and a guide surface in a front wall wherein a gap is formed between the glass raw material supplied from the plurality of supply units.  It should be noted the gap disappears further downstream to form a continuous blanket of glass raw material 3 along a width of the glass melter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741